Case 3:20-cv-01235-PAD Document 48-1 Filed 07/29/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

SANDRA RODRIGUEZ COTTO;
RAFELLI GONZALEZ COTTO,

Plaintiffs,
V. Civil Action No.: 3:20-01235-PAD

WANDA VAZQUEZ GARCED, Governor of
Puerto Rico; INES DEL C. CARRAU-
MARTINEZ, Interim Secretary of

Department of Justice of Puerto Rico;

PEDRO JANER, Secretary of Puerto Rico
Department of Public Safety; HENRY
ESCALERA, Puerto Rico Police
Commissioner, all in their official capacities,

Defendants.

 

 

SECOND DECLARATION OF SANDRA RODRIGUEZ COTTO

I, Sandra D. Rodriguez Cotto, declare as follows:

1. Tam a resident of Guaynabo, Puerto Rico.
2. I am 50 years old and competent to make this declaration.
3. I continue to engage in investigative reporting and commentary on my radio

program and my blog. Like many other journalists in Puerto Rico, my reporting right now focuses
on the public health emergency caused by the COVID-19 global pandemic and the government’s
response to that emergency.

4. The government’s actions in this lawsuit contribute to my fears that Section 6.14
could be used to prosecute journalists. I have reviewed the minutes from the Court’s June 23, 2020
status conference and the government’s motion to amend the minutes. I was shocked to learn that

1
Case 3:20-cv-01235-PAD Document 48-1 Filed 07/29/20 Page 2 of 4

the government refused to agree that it would not prosecute me, even for the short period between
June 23, 2020 and the enactment of Act No. 66-2020.

5. I understand that Act No. 66-2020 amended Section 6.14. I have read Act. No. 66-
2020, and it has not alleviated my fear of prosecution under Section 6.14(a).

6. I am still very concerned that I will be targeted for prosecution under Section
6.14(a) for my reporting. I make every effort to confirm the accuracy of my reporting and
commentary, in accordance with standard journalistic practices. But I recognize that it is always
possible that my reporting may contain inadvertent inaccuracies, especially during fast developing
stories about public emergencies. I also recognize that the government may dispute the accuracy
of my reporting, as it did regarding the death toll from Hurricane Maria. Although I would never
knowingly share false information in my reporting, I am very worried that the government could
accuse me of lying for reporting information that the government disapproves.

7. I do not know what constitutes a “warning” or a “false alarm.” And I do not know
how the government will determine whether a “risk” of harm to persons or property was a “result”
of my reporting. I have to assume that any of my reporting about emergency conditions in Puerto
Rico could subject me to prosecution if the government accuses me of lying.

8. My fear of prosecution under Section 6.14(a) will chill my speech about emergency
conditions in Puerto Rico. For example, the threat of prosecution under Section 6.14(a) will make
me more reluctant to discuss information that is controversial or that has not been verified by the
government. Even when I report on such matters, the threat of prosecution will affect my reporting
in all sorts of ways, such as how many confirmations I need to report a story, what information I

include, and even what words I use.
Case 3:20-cv-01235-PAD Document 48-1 Filed 07/29/20 Page 3 of 4

9. Section 6.14(a) also obstructs my access to sources. Even as amended, Section
6.14(a) will chill potential sources from sharing confidential information with me, out of fear that

I would be pressured to reveal their identities if I were ever prosecuted under the statute.
Case 3:20-cv-01235-PAD Document 48-1 Filed 07/29/20 Page 4 of 4

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

Executed this 28th day of July 2020.

DY

By: ,
Sandra Rodriguez Cotto

 
